DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 12/03/2021 have been entered, considered, and an action on the merits follows.
Previous drawing, specification, and claim objections are hereby withdrawn due to the amended disclosure and claims. Claim 4-10 are being examined for the first time on the merits in the Office Action below, due to the withdrawal of the claim objection regarding multiple dependency issues.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims. However, new issues under 35 U.S.C. 112(b) are identified regarding amendments and claims 4-10, which are addressed in the Office Action below.
Applicant’s arguments regarding claim 1 rejection under 35 U.S.C. 102, found on page 8 of the Remarks, have been considered but are not persuasive. The Applicant states that prior art Jestin (FR 2720015 A1) discloses male end sections (figure 3, elements 7, 8) that “are elastically deformable along slot” (9), where in the Applicant’s inventions “there are no deformation or compression of the solid male end sections.” The examiner respectfully disagrees and states that the features upon which the Applicant relies upon (i.e., elastically deformable vs. solid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, prior art Jestin is maintained and claims 1, 3-10 are addressed in the Office Action below.
Claim Objections
The following claims are objected to because of the following informalities:
Claim 1, “a ball-and-socket joint (70) wherein the row of ball joints is lockable…” should read --a ball-and-socket joint (70), wherein the row of ball joints is lockable…-- by placing a comma between the two limitations.
Claim 1, “at least two shingles (50, 50’) wherein the each ball joint of the row of ball joints…” should read -- at least two shingles (50, 50’), wherein the each ball joint of the row of ball joints …-- by placing a comma between the two limitations.
Claim 1, “circumferentially enclosed by an end shingle (60) and the shingles (50, 50’) and the end shingle (60) overlap each other…” should read -- circumferentially enclosed by an end shingle (60), and the shingles (50, 50’) and the end shingle (60) overlap each other…--, by placing a comma between the two limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10
Claim 1 sets forth “at least two shingles” and later recites “wherein each ball joint… is circumferentially enclosed by a shingle”. Regarding recitation “a shingle”, it is unclear if said recitation is meant to refer to one of the “at least two shingles” or set forth a new shingle.
Claim 1 sets forth “an end shingle” and later recites “circumferentially enclosed by an end shingle”. Regarding latter recitation of “an end shingle”, it is unclear if said recitation is meant to refer to the previously set forth “end shingle” or it is meant to set forth an additional shingle.
Claim 1 sets forth “at least two ball joints” and later recites “wherein a ball joints and the ball-and-socket joint”. Regarding recitation “a ball joints”, it is unclear if said recitation is meant to refer to the previously set forth “at least two ball joints”, or one of said “at least two ball joints”, or set forth a new ball joint(s).
Claim 5 recites “wherein the holding section is arranged between the limiting section and the guiding section is formed spherical and has an inner diameter which corresponds to an outer diameter of a first end section of the ball joint.
Regarding recitations “the limiting section” and “the guiding section”, said recitations lack antecedent basis. It is noted that said sections are set forth and defined in claims 3 and 4, respectively.
Regarding limitation following the phrase “is formed”, it is unclear what “section” said limitation is meant to further define, i.e. the holding section or the guiding section. During examination, said limitation is interpreted to further define the holding section.
Regarding recitation “the ball joint”, it is unclear if said recitation is meant to refer to the previously set forth “at least two ball joints”, one of said ball joints, or a different ball joint.

Claim 6 recites “wherein the limiting section is arranged offset to the holding section and has an inner diameter which corresponds to an outer diameter of a first end section of the ball joint, wherein the guiding section has an inner diameter which corresponds to an outer diameter of a spherical skin surface of the shingle or end shingle.
Regarding recitations “wherein the limiting section” and “wherein the guiding section”, it is noted that wherein statements are used to further define previously, positively set forth elements. In this case, the “limiting section” and the “guiding section” were non-positively set forth in a limitation further defining the “holding section” in claim 5. Therefore, it is unclear if elements “limiting section” and “holding section” are a required part of the claimed invention. It is noted that the “limiting section” and the “guiding section” are set forth and defined in claims 3 and 4, respectively.
Regarding recitation “a first end section” of the ball joint, it is unclear if said recitation is meant to refer to the previously set forth “first end section” of claim 5, or it is meant to set forth a new end.
Regarding recitation “the ball joint”, it is unclear if said recitation is meant to refer to the previously set forth “at least two ball joints”, one of said ball joints, or a different ball joint.
Regarding recitation “the shingle”, it is unclear if said recitation is meant to refer to one of the previously set forth “at least two shingles” of claim 1 or set forth a new shingle.
Regarding recitation “end shingle”, it is unclear if said recitation is meant to refer the previously set forth “end shingle” of claim 1.
Claim 8 recites “wherein a vacuity is adjustable between two shingles each, wherein the vacuity is constant, independent of a bending degree of the device.” The metes and bounds of said recitation are unclear, because it is unclear how the vacuity is adjustable, but yet constant. 
Furthermore, regarding the recitation “each”, it is unclear what structural limitation said recitation is meant to set forth regarding the vacuity between the two shingles.
Claim 8 recites “two shingles”, it is unclear if said recitation is meant to refer the previously set forth “at least two shingles” of claim 1 or set forth new shingles.
Claim 10 recites “wherein at least one ball joint”, it is unclear if said recitation is meant to refer to one of the previously set forth “at least two ball joints” of claim 1, or it is meant to set forth an additional ball joint.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 4, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jestin (FR 2720015 A1).
Regarding claim 1, Jestin discloses a device (figure 1) for bending hollow structural components, the device comprising:
a receiving element (5);
a mandrel shaft (3) for receiving the receiving element (5),
at least two ball joints forming a row of ball joints (figure 1, i.e. a row of at least two ball joints (7, 6)) wherein the ball joints (7, 6) are connected with each other (figure 1) and the row of ball joints is inserted into the receiving element at a first end (figure 1, i.e. the first, leftmost ball joint (7, 6) is inserted into an end of the receiving element (5)),
a ball-and-socket joint (figure 1, i.e. the rightmost, last ball joint (6) is considered a ball-and-socket joint that is different from the rest of the ball joints), wherein the row of ball joints (7, 6) is lockable by the ball-and-socket joint at a second end of the row of ball joints (figure 1, i.e. the rightmost, last ball joint (6) does not contain a spherical female section in the body (6), thus, locking and ending the row of ball joints (7, 6)) at a second end located opposite the receiving element (figure 1, i.e. the ball-and-socket joint is at an opposite end of the device with respect to the receiving element (5)),
at least two shingles (figure 1, i.e. a series of shingles (2)), wherein each ball joint (7, 6) of the row of ball joints is circumferentially enclosed by a shingle (2), and
an end shingle (figure 1, i.e. the rightmost shingle (2.2) is considered an end shingle), wherein the ball-and-socket joint is circumferentially enclosed by the end shingle (figure 1, i.e. the ball-and-socket joint is enclosed by the end shingle (2.2)) and the at least two shingles and the end shingle overlap each other at least in portions (figure 1, i.e. the shingles (2, 2.2) overlap each other as illustrated in the bottom-side of the shingles (2, 2.2))


Regarding claim 3, Jestin further discloses wherein the shingles and the end shingle have a limiting section which is configured as a stop for the ball joints (figure 1 as annotated below, i.e. the shingles and the end shingle have stepped limiting sections/regions that constrict the movement of the ball joints (7, 6) via corresponding protruding edges of the body (6) of the ball joints (7, 6)).

    PNG
    media_image1.png
    751
    718
    media_image1.png
    Greyscale

Annotated Figure 1 of Jestin
Regarding claim 4, Jestin further discloses wherein the shingles have a guiding section (figure 1 as annotated below), wherein the guiding section is configured for partially receiving and guiding an adjacent shingle or the end shingle (figure 1 as annotated below, i.e. the guiding section guides an adjacent shingle, or the end shingle, as the shingles overlap).

    PNG
    media_image2.png
    630
    732
    media_image2.png
    Greyscale

Annotated Figure 1 of Jestin

Regarding claim 7, Jestin further discloses wherein the shingles and/or the ball joints is rotatable and/or pivotable in all directions relative to each other (figures 1-4, i.e. the ball joints and the shingles are rotatable and pivotable with respect to each other based on the illustrated locking mechanism of the ball joints, the mechanism comprising multiple internal protrusions (10A) that hold a ball (7) of the adjacent ball joint (7, 6) in place while allowing rotation and pivoting thereof).

Regarding claim 8, as best as can be understood, Jestin further discloses wherein a vacuity is adjustable between two shingles, wherein the vacuity is constant, independent of a bending degree of the device (figure 1, i.e. the space between adjacent shingles (2, 2.2) are adjustable, where a surface of the vacuity is constant, regardless of bending degree, due to the fixed surface of the negative/grooved space of the guiding section of the shingles).

Regarding claim 9, Jestin further discloses, wherein the receiving element is connectable to the mandrel shaft via a fastening means (figure 1, i.e. the receiving element (5) is fasted to the mandrel (3) via a bolt (15)).

Regarding claim 10, Jestin further discloses, wherein the at least one ball joints is configured divisible (figures 1 and 2, i.e. the row of ball joints (7, 6) are separable into individual ball joints).


Claims 1, 3-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hill (US 4475375 A).
Regarding claim 1, Hill discloses a device (figure 1) for bending hollow structural components, the device comprising:
a receiving element (20);
a mandrel shaft (11) for receiving the receiving element (20),
at least two ball joints forming a row of ball joints (figure 1, i.e. a row of ball joints (29, 28, 35, 41, 48, 47A-C)) wherein the ball joints (29, 28, 35, 41, 48, 47A-C) are connected with each other (figure 1) and the row of ball joints is inserted into the receiving element at a first end (figure 1, i.e. the first ball (28) of the ball joint (29, 28, 35, 41, 48, 47A-C) is inserted into an end of the receiving element (20)),

at least two shingles (figure 1, i.e. a series of shingles (31A-C)), wherein each ball joint (7, 6) of the row of ball joints is circumferentially enclosed by a shingle (figure 1, i.e. each ball (41) of the ball joints is enclosed by respective shingle (31A-C)), and
an end shingle (figure 1, i.e. the rightmost shingle (31D) is considered an end shingle), wherein the ball-and-socket joint is circumferentially enclosed by the end shingle (figure 1, i.e. the ball-and-socket joint (41, 61) is enclosed by the end shingle (31D)) and the at least two shingles and the end shingle overlap each other at least in portions (figure 1, i.e. the shingles (31A-D) overlap each other as illustrated in the right-side of the shingles (31A-D)).
characterized in that the shingles (31A-C) and the end shingle (31D) comprise a holding section (figure 3 as annotated below), wherein the ball joints and the ball-and-socket joint are insertable into the holding section in a positive locking manner and are pivotable in the holding section (figure 3 as annotated below, i.e. the ball (41) of the ball joints (29, 28, 35, 41, 48, 47A-C) and ball-and socket joint (41, 61) is held into place within the holding section of the shingles (31A-D), where the ball (41) is pivotable with respect to respective shingle (31A-D)).


Regarding claim 3, Hill further discloses wherein the shingles and the end shingle have a limiting section which is configured as a stop for the ball joints (figure 3 as below, i.e. the shingles and the end shingle have conical grooved section that serves as a stop for ball joints via contact with the cylindrical shaft (47A-C) of the ball joints (29, 28, 35, 41, 48, 47A-C)).


    PNG
    media_image3.png
    634
    584
    media_image3.png
    Greyscale

Annotated Figure 3 of Hill

Regarding claim 4, Hill further discloses wherein the shingles have a guiding section (figure 2 as annotated below), wherein the guiding section is configured for partially receiving and guiding an adjacent shingle or the end shingle (figure 1, i.e. the guiding section guides an adjacent shingle, as the shingles overlap).


    PNG
    media_image4.png
    614
    689
    media_image4.png
    Greyscale

Annotated Figure 2 of Hill

Regarding claim 5
Regarding claim 6, Hill further discloses wherein the limiting section is arranged offset to the holding section (figure 3 as annotated above) and has an inner diameter which corresponds to an outer diameter of a first end section of the ball joint (figure 3 as annotated above, i.e. the limiting section has an inner diameter that corresponds to and forms a stop to the shaft (figure 1, element 35) of the first ball joint (28, 35, 36), which is found on a first end section of the ball joints (29, 28, 35, 41, 48, 47A-C)), wherein the guiding section has an inner diameter which corresponds to an outer diameter of a spherical skin surface of the shingle or end shingle (figure 1 and figure 2 as annotated above, i.e. the grooved guiding section accommodates and guides an outer surface of an adjacent shingle).

Regarding claim 7, Hill further discloses wherein the shingles and/or the ball joints is rotatable and/or pivotable in all directions relative to each other (figure 1; column 2, lines 49-51; column 3, lines 1-4, and column 3, lines 10-13, i.e. the ball joints are rotatable and pivotable with respect to each other).

Regarding claim 8, as best as can be understood, Hill further discloses wherein a vacuity is adjustable between two shingles, wherein the vacuity is constant, independent of a bending degree of the device (figure 1, i.e. the space between adjacent shingles (31A-31B) are adjustable, where a surface of the vacuity is constant, regardless of bending degree, due to the fixed surface of the negative/grooved space of the guiding section of the shingles).

Regarding claim 9
Regarding claim 10, Hill further discloses, wherein the at least one ball joints is configured divisible (figures 1-3, i.e. the row of ball joints (29, 28, 35, 41, 48, 47A-C) are separable into individual pieces).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725